It is with the utmost pleasure that I address the Organization today. It is a privilege for me to take the floor for the first time in the General Assembly, particularly because the Member States have come together to celebrate the Organization’s seventieth anniversary.
This is undoubtedly a historic moment in the life of the United Nations, when we can celebrate and honestly reflect on the principles and spirit that led to the establishment of the Organization, as well as the failures and successes of the past 70 years. Those failures and successes are intimately associated with various world events, including the establishment of the Democratic Republic of Timor-Leste, whose status as a sovereign State was internationally recognized on 20 May 2002.
Nonetheless, the world has changed dramatically since the Charter of the United Nations was signed seven decades ago, in 1945. Today, we are an Organization with 193 Member States, many of which were formed after the end of the Second World War. The world in the twenty-first century is marked by a combination of complexities, challenges and different opportunities
18/25 15-29664

01/10/2015 A/70/PV.23
that require coordinated actions by the States. While in the 1940s we already had the audacity to proclaim that no country is an island, that adage is even more relevant in our own century with the advances in communication and transportation technologies that transform our world into a global village in which distance and location are no longer impediments to interaction among peoples and States. It requires from us a stronger commitment to understanding and cooperation as a means to better capitalize on the potential and to minimize the adverse risks of that new reality.
Our commitment to the principles of the Charter of the United Nations and the multilateral system therefore constitutes an indispensable element in the interactions of humankind in our century. Today, using the words of the Preamble to the Charter, we must repeat our undertaking “to save succeeding generations from the scourge of war” and “reaffirm faith in fundamental human rights” with dignity and equality for all. We must strengthen our commitment to “justice and respect for the obligations arising from treaties and other sources of international law” and to “social progress and better standards of life in larger freedom”.
Those ideals are the pillars of the Organization and have guided its work since its foundation, but we must acknowledge that we have yet to respond to the aspirations of all peoples in all nations of the world. Now is an opportune moment to renew our efforts towards fulfilling those principles. To that end, the United Nations needs a reform that will allow it to take up the challenges that have emerged in the new circumstances of our century. Reforming the Security Council is one change that has been suggested, with a view to making the Council more representative and balanced. Improving the system is the only way for us to be prepared for the long journey ahead and for us to honour and fulfil the promise of peace, security and human rights for all.
At the United Nations sustainable development Summit a few days ago, from 25 to 27 September, we all met to launch the 2030 Agenda for Sustainable Development (resolution 70/1). Through the changes outlined on the new Agenda, we have redefined the pillar of development for the United Nations and set the planet on the path to sustainable development. The dynamic of change must now focus on the other pillars of the Organization, which are peace, security and human rights.
The United Nations was born out of the need for States to develop closer relations and work together in a world dismayed and marked by war. Yet, conflicts and violence continue to ravage the world, and millions of people continue to be forced to abandon their homes and countries. We currently have the largest number of refugees since the Second World War, and estimates indicate that the number will increase. In addition to those refugees, there are many other people who migrate in search of better opportunities.
We are seeing thousands of people arriving in Europe every day, trying to escape threats to their lives, which they face in the conflict zones in Syria, Iraq and Afghanistan, among several other countries. It is crucial that we bear in mind that we must provide those who are forced to flee persecution and armed conflict with the protection to which they are entitled under international law. We cannot forget that crises, wherever they crop up, can drag on and spread indiscriminately, affecting economies, social life, peace and stability in particular regions and in the world. Notwithstanding the progress achieved since the establishment of the United Nations in 1945, we must acknowledge that there remains much to do and fulfil. Conflicts and crises persist in Africa, the Middle East, Asia, Europe and the Americas. The Saharans, Palestinians and many other peoples continue to be denied their fundamental rights.
When there is disagreement, leaders must recognize that dialogue is a means to an end. Timor- Leste is particularly pleased that the United States of America and the Republic of Cuba have re-established diplomatic relations. It congratulates them and hopes that a frank and open dialogue will quickly lead to the removal of impediments to economic, financial and trade relations.
New and different threats to peace, security and human rights have emerged since the creation of the United Nations. Terrorism, organized crime and extreme violence are new obstacles to international peace and security. The United Nations and the international community must adapt to those new threats in order to ensure a process to build peace and to build an inclusive, responsible and transparent State with a view to achieving lasting peace.
Another challenge, which may not appear as consistently in the mass media but which affects us equally, is climate change, and the international community is approaching a moment of decision in that
15-29664 19/25

A/70/PV.23 01/10/2015
regard. The discussions that will take place at the end of the year at the twenty-first session of the Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Paris, must produce universal, ambitious and legally binding results. It is time to act with respect to climate change. The whole world is advancing towards a consensus that recognizes the urgency of combating climate change, including citizens, civil society and religious leaders, as seen in the message of His Holiness Pope Francis (see A/70/PV.3) and the declaration by Muslim leaders, which underscore our moral duty to protect those who are most vulnerable and to care for the planet we inhabit.
We also know that the impacts of climate change are even more pronounced in the developing small island States, which are on the front lines of the struggle. Our neighbouring islands in the Pacific have been assailed by the same storms and by an increase in the number of natural disasters, which are compounded, as if that were not enough, by soil erosion and the rise of sea levels.
Timor-Leste has been a part of the community of nations for 13 years and is ready to roll up its sleeves, leverage its national experience and contribute to the international community. We are a young nation, but that has never been nor will it ever be a reason for us to ignore the events and realities of the world we share. We officially announce our desire to join the Association of Southeast Asian Nations, boost progress in fragile States through the Group of Seven Plus and accede to the international mechanisms for the promotion of peace, democracy, justice and human rights.
We have been serving in the presidency pro tempore of the Community of Portuguese-Speaking Countries since 2014. We wish to instil a new dynamic in that Community of sister nations and bring it to the forefront of economic globalization, with investment opportunities that could improve the living conditions of our peoples and contribute to the development, peace, and stability of the peoples of the world. We have had the opportunity to share our experience with other brotherly countries and peoples, such as Guinea- Bissau, Sao Tome et Principe, and the Central African Republic.
Timor-Leste’s participation on the stage of international politics reflects our conviction as to the importance of solidarity, mutual respect, and cooperation for a better world. We have also undergone a Government transition recently. After many years at
the helm of the country, our outstanding leaders and former Presidents of the Republic, Xanana Gusmão and José Ramos-Horta, who are present here today, understood that Timor-Leste lacked a model of inclusive democracy. That type of democracy, which gave rise to the sixth constitutional Government, which is currently in office, was achieved peacefully and with dignity. The Government that I am honoured to lead is committed to preserving the peace and stability that has been achieved. It is also committed to continuing the efforts of previous Governments to foster growth and development in our country and the well-being of our people.
However, the road ahead for the Timorese is still long and arduous. In addition to building our institutions and promoting sustainable development, the national consensus in Timor-Leste is that we must work to fully assert our national sovereignty under international law and standards. That full assertion of our sovereignty includes the demarcation of our maritime borders with our two great neighbours, Indonesia and Australia. As a matter of principle, Timor-Leste has opted for negotiations in accordance with international law and standards and, when dialogue fails to resolve disagreements, our country has chosen to use international conflict-resolution mechanisms.
Though small, Timor-Leste has also helped other nations in their development efforts. The recent report of the High-level Independent Panel on Peace Operations (see A/70/95), chaired by former President José Ramos- Horta, proposed fundamental shifts for the future of peace operations, which will have an impact on the lives of thousands of people. The four major shifts proposed by the Panel would help to enhance the credibility, relevance and legitimacy of the United Nations, thus making it more effective in preventing and resolving conflicts, and in peacemaking and peacekeeping, so that people can live in security and freedom.
Over the past three years, we have witnessed an unprecedented effort on the part of the States Members of the United Nations, and the international community in general, to redefine our approach to sustainable development. The 2030 Agenda for Sustainable Development (resolution 70/1) embodies a remarkable balance of interests and priorities in its set of Sustainable Development Goals (SDGs), which are profoundly interlinked and indivisible. Timor-Leste is particularly pleased with the inclusion of Goal 16, which strengthens the essential elements of peace, justice, and
20/25 15-29664

01/10/2015 A/70/PV.23
institutions. We know from our own experience that those elements are crucial to our joint commitment not to leave anyone behind on our path towards sustainable development. Goal 16 is the basis for a truly inclusive Agenda and, together with Goals 5 and 17, serves as the cornerstone for achieving the other Goals. Timor- Leste is committed to working with other countries and development partners and sharing what little we have to implement those Goals and the other SDGs.
In conclusion, I wish to thank the United Nations, its Secretary-General, the President of the General Assembly and all States Members of the United Nations here present, as well as all the sectors of society that supported us in our struggle for liberation until we were recognized as a sovereign State. It is with humility that we once again express our profound gratitude and declare our commitment to being a part of this great team of nations that fights tirelessly for a more prosperous, just, and peaceful world. We believe that nations, when united, are much stronger and produce better results.
